DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 10 August 2021, claims 1-2, 4-9, 11-16, and 18-22 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges amended claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 and cancelled claims 3, 10, and 17.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 18 May 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-2, 4-9, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103as being unpatentable over Horowitz, Ellot, et al (U.S. 2017/0344290 and known hereinafter as Parthasarathy, Ranjan, et al (U.S. 10,362,092 and known hereinafter as Parthasarathy)(newly presented).

As per claim 1, Horowitz teaches a method for data migration in a database cluster, the method comprising: 
obtaining, by a device comprising a memory and a processor in communication with the memory, a snapshot of a source data node of a database cluster (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); 
recording, by the device, incremental data in a to-be-migrated data shard in the source data node according to inventory data that is backed up in the snapshot and that is in the to-be-migrated data shard (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.) by:
migrating, by the device, the inventory data to a target data node of the database cluster (e.g. Horowitz, see paragraphs [0082-0085], which discloses migrating a shard primary node, where the database sharding breaks up sections of the database into smaller portions based on ranges of data.); 
migrating, by the device, the incremental data (e.g. Horowitz, see paragraphs [0076-0079], which discloses migrating snapshot data from primary node to secondary node, in which a write operation is performed.); by:
performing, by the device, iterative migration of the incremental data (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); and 
after the rest of the unmigrated incremental data is migrated to the target data node, instructing, by the device (e.g. Horowitz, see paragraphs [0080-0085], which discloses writing the database shard from the primary node to the secondary node.), a coordinator node of the database cluster to switch a route corresponding to the to-be-migrated data shard from the source data node to the target data node (e.g. Horowitz, see paragraphs [0080-0085], which discloses mirgrating a shard node to the secondary node, in which the replica data is switched to the secondary node..). 
Although Horowitz discloses migrating incremental data within a shard, it does not explicitly teach during migrating the incremental data, instructing the source data node to, in response to a data volume or a migration time of the incremental data of an instant iterative migration satisfying a preset write-lock condition, perform a write-lock operation on the to-be-migrated data shard and migrate the rest of unmigrated incremental data to the target data node after the write-lock operation is performed, the write-lock operation preventing the to-be-migrated data shard from being written.
Parthasaranthy teaches during migrating the incremental data, instructing the source data node to, in response to a data volume or a migration time of the incremental data of an instant iterative migration satisfying a preset write-lock condition, perform a write-lock operation on the to-be-migrated data shard and migrate the rest of unmigrated incremental data to the target data node after the write-lock operation is performed, the write-lock operation preventing the to-be-migrated data shard from being written (e.g. Parthasaranthy, see column 5, line 45 to column 6, line 35, which discloses a first set of VMs are to be migrated to a targeted cluster node, where the migration involves multiple clusters, where locks are used to manage within the to-be-migrated cluster. The locks are used to perform the migration between the clusters where a centralized access point is used to ensure that no other write operation is performed during the lock.).
Horowitz is directed to highly scalable and organized message records via an underlying distributed database. Parthasaranthy is directed to managing shared entities between computing clusters, where the node of a cluster intends to move a shared data item from its cluster to another cluster. Both are analogous art, because they are directed 

As per claim 8, Horowitz teaches an apparatus for data migration in a database cluster, the apparatus comprising: 
a memory storing instructions (Horowitz, see Figure 10, which discloses memory coupled to a processor.); and 
a processor in communication with the memory, wherein, when the processor executes the instructions (Horowitz, see Figure 10, which discloses memory coupled to a processor.), the processor is configured to cause the apparatus to: 
obtaining, by a device comprising a memory and a processor in communication with the memory, a snapshot of a source data node of a database cluster (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); 
recording, by the device, incremental data in a to-be-migrated data shard in the source data node according to inventory data that is backed up in the snapshot and that is in the to-be-migrated data shard (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.) by:
migrating, by the device, the inventory data to a target data node of the database cluster (e.g. Horowitz, see paragraphs [0082-0085], which discloses migrating a shard primary node, where the database sharding breaks up sections of the database into smaller portions based on ranges of data.); 
migrating, by the device, the incremental data (e.g. Horowitz, see paragraphs [0076-0079], which discloses migrating snapshot data from primary node to secondary node, in which a write operation is performed.); by:
performing, by the device, iterative migration of the incremental data (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); and 
after the migrating the incremental data is completed, instructing, by the device (e.g. Horowitz, see paragraphs [0080-0085], which discloses writing the database shard from the primary node to the secondary node.), a coordinator node of the database cluster to switch a route corresponding to the to-be-migrated data shard from the source data node to the target data node (e.g. Horowitz, see paragraphs [0080-0085], which discloses mirgrating a shard node to the secondary node, in which the replica data is switched to the secondary node..). 
Although Horowitz discloses migrating incremental data within a shard, it does not explicitly teach during migrating the incremental data, instructing the source data node to, in response to a data volume or a migration time of the incremental data of an instant iterative migration satisfying a preset write-lock condition, perform a write-lock operation on the to-be-migrated data shard and migrate the rest of unmigrated incremental data to the target data node after the write-lock operation is performed, the write-lock operation preventing the to-be-migrated data shard from being written.
Parthasaranthy teaches during migrating the incremental data, instructing the source data node to, in response to a data volume or a migration time of the incremental data of an instant iterative migration satisfying a preset write-lock condition, perform a write-lock operation on the to-be-migrated data shard and migrate the rest of unmigrated incremental data to the target data node after the write-lock operation is performed, the write-lock operation preventing the to-be-migrated data shard from being written (e.g. Parthasaranthy, see column 5, line 45 to column 6, line 35, which discloses a first set of VMs are to be migrated to a targeted cluster node, where the migration involves multiple clusters, where locks are used to manage within the to-be-migrated cluster. The locks are used to perform the migration between the clusters where a centralized access point is used to ensure that no other write operation is performed during the lock.).
Horowitz is directed to highly scalable and organized message records via an underlying distributed database. Parthasaranthy is directed to managing shared entities between computing clusters, where the node of a cluster intends to move a shared data item from its cluster to another cluster. Both are analogous art, because they are directed to writing log files within a cloud-based service and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Horowitz with the teachings of Parthasaranthy to include the claimed feature with the motivation to efficiently improve shard migration to other storage location.

As per claim 15, Horowitz teaches a non-transitory computer readable storage medium storing instructions, wherein the instructions, when executed by a processor, cause the processor to perform: 
obtaining, by a device comprising a memory and a processor in communication with the memory, a snapshot of a source data node of a database cluster (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); 
recording, by the device, incremental data in a to-be-migrated data shard in the source data node according to inventory data that is backed up in the snapshot and that is in the to-be-migrated data shard (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.) by:
migrating, by the device, the inventory data to a target data node of the database cluster (e.g. Horowitz, see paragraphs [0082-0085], which discloses migrating a shard primary node, where the database sharding breaks up sections of the database into smaller portions based on ranges of data.); 
migrating, by the device, the incremental data (e.g. Horowitz, see paragraphs [0076-0079], which discloses migrating snapshot data from primary node to secondary node, in which a write operation is performed.); by:
performing, by the device, iterative migration of the incremental data based on the at least one log file (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); and 
after the migrating the incremental data is completed, instructing, by the device (e.g. Horowitz, see paragraphs [0080-0085], which discloses writing the database shard from the primary node to the secondary node.), a coordinator node of the database cluster to switch a route corresponding to the to-be-migrated data shard from the source data node to the target data node (e.g. Horowitz, see paragraphs [0080-0085], which discloses mirgrating a shard node to the secondary node, in which the replica data is switched to the secondary node..). 
Although Horowitz discloses migrating incremental data within a shard, it does not explicitly teach during migrating the incremental data, instructing the source data node to, in response to a data volume or a migration time of the incremental data of an instant iterative migration satisfying a preset write-lock condition, perform a write-lock operation on the to-be-migrated data shard and migrate the rest of unmigrated incremental data to the target data node after the write-lock operation is performed, the write-lock operation preventing the to-be-migrated data shard from being written.
Parthasaranthy teaches during migrating the incremental data, instructing the source data node to, in response to a data volume or a migration time of the incremental data of an instant iterative migration satisfying a preset write-lock condition, perform a write-lock operation on the to-be-migrated data shard and migrate the rest of unmigrated incremental data to the target data node after the write-lock operation is performed, the write-lock operation preventing the to-be-migrated data shard from being written (e.g. Parthasaranthy, see column 5, line 45 to column 6, line 35, which discloses a first set of VMs are to be migrated to a targeted cluster node, where the migration involves multiple clusters, where locks are used to manage within the to-be-migrated cluster. The locks are used to perform the migration between the clusters where a centralized access point is used to ensure that no other write operation is performed during the lock.).
Horowitz is directed to highly scalable and organized message records via an underlying distributed database. Parthasaranthy is directed to managing shared entities between computing clusters, where the node of a cluster intends to move a shared data item from its cluster to another cluster. Both are analogous art, because they are directed to writing log files within a cloud-based service and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Horowitz with the teachings of Parthasaranthy to include the claimed feature with the motivation to efficiently improve shard migration to other storage location.

As per claims 2, 9, and 16, Horowitz teaches the method according to claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15 respectively, wherein the recording the incremental data in the to-be-migrated data shard according to the inventory data that is backed up in the snapshot and that is in the to-be-migrated data shard comprises: 
receiving, by the device based on the inventory data, several write operations performed by a client on the to-be-migrated data shard (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.); 
generating, by the device, several log files according to the several write operations (e.g. Horowitz, see paragraphs [0080-0085], which discloses writing the database shard from the primary node to the secondary node.); and 
(e.g. Horowitz, see paragraphs [0080-0085], which discloses writing the database shard from the primary node to the secondary node.). 

As per claims 4, 11, and 18, Horowitz teaches the method according to claim 3, the apparatus of claim 10, and the non-transitory computer readable storage medium of claim 17 respectively, wherein the performing the iterative migration of the incremental data by switching the several log files comprises: 
using, by the device, an end-position of incremental data during previous iterative migration as a beginning-position of incremental data for current iterative migration, and switching to a log file according to the beginning-position of incremental data for the current iterative migration (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.); 
obtaining, by the device, incremental data of the current iterative migration from the log file, and recording an end-position of incremental data of the current iterative migration (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); and 
migrating, by the device, the obtained incremental data of the current iterative migration to the target data node (e.g. Horowitz, see paragraphs [0082-0085], which discloses migrating a shard primary node, where the database sharding breaks up sections of the database into smaller portions based on ranges of data.). 

As per claims 5, 12, and 19, Horowitz teaches the method according to claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15 respectively, the method further comprising: 
determining, by the device, whether a data volume of the incremental data of the current iterative migration is less than or equal to a preset volume threshold (e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); 
in response to the determination that the data volume of the incremental data of the current iterative migration is less than or equal to the preset volume threshold, determining, by the device, that the unmigrated incremental data satisfies the preset write-lock condition (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.); and 
in response to the determination that the data volume of the incremental data of the current iterative migration is not less than or equal to the preset volume threshold, continuously performing, by the device, the iterative migration of the incremental data by switching the several log files (e.g. Horowitz, see paragraphs [0080-0085], which discloses writing the database shard from the primary node to the secondary node.). 

As per claims 6 and 13, Horowitz teaches the method according to claim 5 and the apparatus of claim 12, respectively, the method further comprising: 
(e.g. Horowitz, see paragraphs [0060-0063], which discloses a snapshot component generates a snapshot of the database, where each snapshot may be representative of the data in the database at the time the snapshot was taken.); 
in response to the determination that the migration time of the incremental data of the current iterative migration is less than or equal to a preset time threshold, determining, by the device, that the unmigrated incremental data satisfies the preset write-lock condition (e.g. Horowitz, see paragraphs [0063-0065], which discloses a committed snapshot may be the latest snapshot of the database, where the committed snapshot is the most recent snapshot, in which the snapshot may be updated, where the committed snapshot is migrated from the primary nodes to the secondary nodes.); and 
in response to the determination that the migration time of the incremental data of the current iterative migration is not less than or equal to a preset time threshold, continuously performing, by the device, the iterative migration of the incremental data by switching the several log files. 

As per claims 7, 14, and 20, Horowitz teaches the method according to claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, respectively, further comprising: 
when the switching of the route corresponding to the to-be-migrated data shard from the source data node to the target data node is completed, instructing, by the device, the source data node to perform an unlock operation on the to-be-migrated data shard and stop recording the incremental data in the to-be-migrated data shard (e.g. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 22, 2021